UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6896



ELBERT SMITH, JR.,

                                               Plaintiff - Appellant,

          versus


CAROLYN   CROSS,   Warden,   L.V.C.C.;   CHIEF
SULLIVAN,   Chief   of   Security,   L.V.C.C.;
SERGEANT YATES, Correction Officer, L.V.C.C.;
SERGEANT REED, Correction Officer, L.V.C.C.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-272-2)


Submitted:   August 29, 2002              Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elbert Smith, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elbert Smith, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Smith v. Cross, No. CA-02-272-2 (E.D. Va. May

13, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2